DETAILED ACTION

Claims 2-21 are currently pending in the application and have been examined. Claim 1 was cancelled in the Preliminary Amendment filed 10/26/2021. Claims 2-21 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Per H. Larsen on 06/03/2022.
The application has been amended as follows:
Claim 17, line 3, change “a first size the cache” to “a first size from the cache”.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a system that includes at least one memory device and more specifically to methods for supporting mismatched transaction granularities.
The claimed invention as set forth in claim 2 recites features such as:
A method, comprising: 
determining to evict a first code word of a first size from a cache coupled with a storage component; 
performing a first error checking process on the first code word of the first size from the cache based at least in part on determining to evict the first code word; 
performing a second error checking process on a second code word of a second size from the storage component based at least in part on determining to evict the first code word; 
merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size; and 
writing the third code word to the storage component based at least in part on evicting the first code word from the cache.

The prior arts of record, namely Habusha et al. (US 20210064540), hereinafter Habusha, relates generally to “eviction and cleaning operations in cache systems,” (¶ [0002]) when “a length of the cache lines of the cache (i.e., a native burst length of the cache) is less compared to a native burst length of the memory.” ¶ [0004]. At portions of Habusha states that a “cache 108 determines that first data cached in a first cache line of a cache array 112 of the cache 108 is to be evicted to the memory 134.” ¶ [0013]. Habusha then describes that, to evict the first data to the memory, a “cache control module 116... coalesces or combines (i) the first data from the first cache line 210 and (ii) the second data from the second cache line 210a, and transmits the coalesced data, in the single memory instruction, to the memory 134.” ¶ [0041]. But coalescing first and second data from cache lines does not disclose “merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size”. Habusha does not describe coalescing any data received from the memory 134. Instead, Habusha relates to coalescing “first data from the first cache line,” and “second data from the second cache line”.
As such, the prior arts of record failes to teach, singly or in combination, merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size; and writing the third code word to the storage component based at least in part on evicting the first code word from the cache. As such, modification of the prior art of record to include the claimed merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size; and writing the third code word to the storage component based at least in part on evicting the first code word from the cache can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size; and writing the third code word to the storage component based at least in part on evicting the first code word from the cache set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the merging, after performing the first and second error checking processes, the first code word from the cache with a portion of the second code word from the storage component to obtain a third code word of the second size; and writing the third code word to the storage component based at least in part on evicting the first code word from the cache as set forth in claim 2. Independent claims 10 and 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 2. Hence, claims 2-21 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-21. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/03/2022